10/20/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                               Case Number: DA 20-0145

                                          DA 20-0145
                                       _________________

 PUBLIC LAND/WATER ACCESS ASSOCIATION,
 INC.,

            Plaintiff and Appellant,

      v.

 MARK L. ROBBINS and DEANNA M. ROBBINS;
 ROBERT “ROBIN” E. FINK (a/k/a ROBERT
                                                           ORDER
 "ROBIN" ELI FINK) and KATHIE FINK; DAVID D.
 MURRAY; CLEO BOYCE, MARY D. BOYCE, DAN
 BOYCE and LAURA BOYCE; JOANNE OWENS
 PIERCE, and the MARABETH OWENS OSTWALD
 REVOCABLE TRUST DATED NOVEMBER 27,
 2012; and THE STATE OF MONTANA; FERGUS
 COUNTY, MONTANA.

            Defendants and Appellees.
                                  _________________


       Appellant Public Land/Water Access Association has filed a motion for an
Extension of Time within which to file its reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before November 22, 2020.
       No further extensions will be granted.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                        October 20 2020